                          Case 1:19-cr-10081-IT Document 36 Filed 03/14/19 Page 1 of 1

AO 442 (Rev. 11/11) Arrest Warrant



                                        UNITED STATES DISTiittf~~W.~IRVlCE
                                                               for the
                                                                              Zlll9 MAR -5 P 2= ll 1
                                                      District of Massachusetts


                  United States of America
                                 V.
                       DONNA HEINEL                             l        Case No.   [   ~ u{ IQi)~\      it
                                                                 )

                            Defendant                            )                                             tTj

To:
         Any authorized law enforcement officer ARREST          WARRANT                                        ?';
         YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecess        trj
(name ofperson to be arrested)    DONNA HEIN EL
                                 ----=--'--'-'----'-_:_:_c"--'--"--=----------------------------"-~-
who is accused of an offense or violation based on the following document filed with the court:

.rf Indictment           0 Superseding Indictment       0 Information      0 Superseding Information   O Complaint
0 Probation Violation Petition           0 Supervised Release Violation Petition

This offense is briefly described as follows:


  Conspiracy to commit racketeering (18 USC 1962(d))




Date:         03/05/2019



City and state:       Boston, MA



                                                              Return

          This warrant was received on (date) - - - - - - ~ , and the person was arrested on (date)
at (city and state)


Date: _ _ _ _ _ _ __
